                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

RANDOLPH MORA,                                 Case No. CV 19-7661-JFW (JEM)
                          Plaintiff,
                                               ORDER ACCEPTING FINDINGS AND
             v.                                RECOMMENDATIONS OF UNITED
                                               STATES MAGISTRATE JUDGE
CPL. WENRICK, et al.,

                          Defendants

      Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
records on file, and the Report and Recommendation of the United States Magistrate
Judge. No Objections to the Report and Recommendation have been filed within the time
allowed for Objections. The Court accepts the findings and recommendations of the
Magistrate Judge.
      IT IS ORDERED that Judgment shall be entered dismissing this action without
prejudice.


DATED: 3 ~b ~bv~                                           ~--
                                                    JOHN F. WALTER
                                             U NI ED STATES DISTRICT JUDGE
